In our conclusions filed in this case, we held that the finding of the district judge, that it did not appear that deceased before going upon the track did not look for the approach of cars, was justified by the evidence. Upon a re-examination of the facts we are constrained to modify this conclusion, and to hold, that while it may be possible, consistently with the evidence, that he did look, the inference rendered most probable, and which ought therefore to be adopted, is, that he did not look. But the circumstances stated in the opinion are such as, in our judgment, are sufficient to reasonably excuse his act in attempting to cross the track as he did, and free him from the charge of contributory negligence.
In our conclusions, we stated that the deceased came out of the waiting room onto the platform. There is in fact no platform, but only the sidewalk or passage way referred to in the opinion, between the house and the track, and which we inadvertently called the platform. With these corrections in our conclusions, the motion is overruled.
Overruled.
This case did not reach the Reporter with the October cases.